JjPER CURIAM.
The defendant, Daley Etienne, Jr., who was convicted of second degree battery, sentenced to serve three years at hard labor and ordered to pay restitution upon any determination of parole, appeals his sentence based on grounds that: (1) It was unconstitutionally excessive and (2) The trial court was without authority to impose restitution as a condition of parole. Given the nature of the present offense and the defendant’s prior criminal history, we hold that the sentencing court did not abuse its wide discretion in imposing a sentence that was within the statutory limits.
However, since “the legislature has vested the Board of Parole with the authority to impose conditions of parole” as it relates to victim restitution, the sentencing court acted without authority. State v. Conners, 577 So.2d 273 (La.App. 3 Cir.1991) (citations omitted). Accordingly, we affirm the defendant’s sentence, but vacate the court’s order imposing restitution to the victim as a condition for parole.
AFFIRMED AND AMENDED.